Title: To George Washington from Lachlan McIntosh, 14 February 1789
From: McIntosh, Lachlan
To: Washington, George



Dear General,
Savannah in Georgia 14th February 1789

From circumstances which made me Sufficiently easy and Independent I am reduced, by the fortune of the late War, to Apply the first time in my Life, and much against my grain, for some public Office, which a Man past Sixty two years of Age, as I am, can execute for the support of myself and the helpless part of my Family during the short remainder of my Life.
It is unnecessary to trouble you my dear General with the particulars of the Loss of my Active Property, which I readily foresaw from the beginning was Unavoidable, as I was the Southern frontier Settler in the United States who stood forth early for our present happy Revolution, amongst a great Majority of diferent Sentiments and Principles. I will only mention that I have little else now left, than some Lands I held before the War, which I am not able to improve and the Tax upon them is far beyond my Ability to pay, and must Shallow the whole up in a short time being. I conceive much Overated, as the predicament we stand in, with the Spaniards, and our imprudent Quarrel with the Indians, both of whom bound us on the South & West, have rendered Lands in these Quarters of our State of Little Value, and altogether Unsalable for my present relief.
I have had, it is true, Certificates for the Comutation of my half pay, and arrears of pay, with Moneys I advanced for raising and Supporting our quota of Continental Troops when our

State was not able, or not so willing as I could then wish to do it. These Certificates have at times appreciated above twenty for one, yet I have been obliged to part with most of them for a scanty Subsistance, which I still stand in need of.
I cannot complain of the Gratitude of my Country who have amply acknowledged the small services I was Capable of, which had little other merit than the early and continued efforts and Zeal with which they were performed. Most of our public Offices did not suit my time of Life, and all of them, in the gift of this State, have lost much of their respectability in the Mode of Annual Elections by the Legislature, and the Management and Intrigues by which they are generally obtained, which some Men cannot Submit to.
I therefore take this Liberty of Applying directly to you without the interferance of any others, as there can be no doubt of you being Unanimously Elected President of the United States, for the Appointment of Collector of the Customs for the Port of Savannah, or all the Ports in this State, which I conceive myself Qualified for, if you can place Sufficient Confidence in my Integrity from your former experience and knowledge of me.
I am informed that Mr Reuben Wilkinson a young Man of North Carolina, the present possessor of that Office and several Gentlemen from other States are making great Interest for it, but I will Submit to you alone Sir whether a Residency Since the first Settlement of the State, now fifty Six years, Long and hard Services Since I was a Boy in all its Struggles and difficulties untill I am worn out, and now unfit for any Active department with the Losses and Suffering which have brought me to distress in my old Age, does not deserve some Consideration. I am my Dear General Your faithful and most Obt Humble Servt

Lachn McIntosh

